        Case 6:20-po-00494-HBK Document 7 Filed 12/28/20 Page 1 of 2


 1   Sean O. Anderson
     Acting Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          Docket Number 6:20-po-00494-HBK
12                         Plaintiff,
13              v.                                       MOTION TO REMOVE ASSOCIATED
                                                         LATE FEES FOR VIOLATION NUMBER
14
                                                         9291672; AND ORDER THEREON
15    NATHANIEL ESPINOZA,
16                         Defendant.
17

18             The Government, through its representative, Sean O. Anderson, acting legal officer for the

19   National Park Service, hereby moves the Court to remove any associated late fees for violation

20   number 9291672. The Government agrees violation number 9291672 can be resolved through a

21   forfeiture of collateral, consistent with the bail schedule, $180, plus the $30 processing fee. The

22   Defendant does not oppose. The Government does not object to Defendant requesting traffic

23   school.

24

25             Dated: December 28, 2020                     /S/ Sean O. Anderson
                                                            Sean O. Anderson
26                                                          Acting Legal Officer
27                                                          Yosemite National Park

28
                                                        1
        Case 6:20-po-00494-HBK Document 7 Filed 12/28/20 Page 2 of 2


 1                                                ORDER
 2

 3            Upon motion of the United States filed on December 28, 2020 (Doc. No. 6) in the matter of
     United States v. Espinoza, case no. 6:20-po-00494-HBK (violation no. 9291672), any associated
 4
     late fees are hereby removed. Violation number 9291672 can be resolved through a forfeiture of
 5
     collateral, consistent with the bail schedule, $180.00, plus the $30.00 processing fee. Considering
 6   the government’s consent, traffic school is permitted for the defendant upon request.
 7

 8   IT IS SO ORDERED.

 9

10   Dated:      December 28, 2020
                                                       HELENA M. BARCH-KUCHTA
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
